Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #036


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 29th day of June, 2017, are as follows:




BY HUGHES, J.:


2016-K-0377       STATE OF LOUISIANA v. WOODROW KAREY, JR., A/K/A WOODROW KAREY, II
                  (Parish of Calcasieu)

                  For the reasons stated, the judgment of the appellate court is
                  reversed,   and  the   district  court   judgment, granting  the
                  defendant’s motion to quash and dismissing the second degree
                  murder indictment, is reinstated. Further, the stay order issued
                  by this court on August 31, 2016 is hereby lifted.
                  APPELLATE COURT JUDGMENT REVERSED; DISTRICT COURT JUDGMENT
                  REINSTATED; STAY LIFTED.

                  GUIDRY, J., dissents for the reasons assigned by Justice Clark.
                  CLARK, J., dissents and assigns reasons.
                  CRICHTON, J., dissents and assigns reasons.
                  GENOVESE, J., concurs in the result.




                                    Page 1 of 1
06/29/2017

                       SUPREME COURT OF LOUISIANA

                                  NO. 2016-K-0377

                              STATE OF LOUISIANA

                                       VERSUS

          WOODROW KAREY, JR. A/K/A WOODROW KAREY, II

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF CALCASIEU


HUGHES, J.

      This case involves an alleged “agreement not to prosecute,” under which the

defense claimed that in exchange for the defense providing the names of witnesses

who would testify before the grand jury, the sharing of defense attorney work

product, and the waiving of the spousal privilege as to the grand jury testimony of

the defendant’s wife, the prosecution agreed to abide by the grand jury indictment,

whether manslaughter or second degree murder. When the grand jury returned a

manslaughter indictment, the State nevertheless presented the case to the grand

jury again, approximately seven-and-one-half months after the first indictment, and

procured an indictment for second degree murder. The defendant filed a motion to

quash, alleging the prosecution failed to abide by the agreement. The district court

granted the motion, quashing the second degree murder indictment. On appeal, the

appellate court reversed. For the reasons that follow, we reverse the appellate

court and reinstate the district court ruling.
                   FACTS AND PROCEDURAL HISTORY

      On September 27, 2013 Ronald Harris, Sr., pastor of Tabernacle of Praise

Church in Lake Charles, Louisiana, was shot and killed during a church service by

the defendant, Woodrow Karey, Jr. Mr. Karey thereafter surrendered to police,

stating, “He raped my wife.”

      Several conferences were held between defense counsel and the prosecution,

which resulted in defense counsel providing the prosecution with a list of four

witnesses, along with a written summary of the substance of the testimony that

would be provided by these witnesses, and it was agreed these witnesses would

testify before the grand jury. The defendant also agreed to waive the spousal

privilege as to his wife’s testimony before the grand jury. Further, the parties

agreed that the matter would be “fairly” presented to the grand jury, and the grand

jury would decide the appropriate charge (manslaughter or second degree murder).

The defense alleged the parties also agreed that they would abide by the decision

of the grand jury, and the defendant understood this meant the matter would not

subsequently be brought back to a grand jury. The defendant’s wife and the

witnesses named by the defense testified before the grand jury, which indorsed the

manslaughter indictment “a true bill” and the second degree murder indictment

“not a true bill.”      Prosecution was instituted against the defendant for

manslaughter, a violation of La. R.S. 14:31, with the filing of the indictment on

November 14, 2013.

      Sometime after the first grand jury indictment, a different lead prosecutor

was placed in charge of the case. Thereafter, the State returned to the grand jury to

present “more evidence” on the instant offense, and on June 26, 2014 the grand

jury indicted the defendant with second degree murder, a violation of La. R.S.

14:30.1. The State then dismissed the manslaughter prosecution and went forward

with the second degree murder prosecution.

                                         2
       On August 8, 2014 the defendant filed a motion to quash the second degree

murder indictment, contending: (1) the State breached the agreement to present the

case to the first grand jury and to abide by the grand jury decision, in exchange for

defense counsel’s assistance and cooperation; and (2) although La. C.Cr.P. art.

386 1 authorizes a subsequent indictment or information for the same offense

following a grand jury’s failure to indict, Article 386 does not authorize subsequent

indictment or information for the same offense when the grand jury does indict the

defendant for a lesser charge on the same offense.2

       Following a January 6, 2015 hearing on the defendant’s motion to quash, the

district court found that the result desired by both the defense and prosecution from

the initial grand jury proceeding was a manslaughter indictment, that there was an

“implicit understanding” between the defense and the prosecution “that both sides

would live with the result of the initial grand jury - either Manslaughter or Second

Degree Murder,” and for these reasons the defense revealed information “not

otherwise available to the [S]tate.” The district court concluded that the State was

bound to “what was at the time its desired result” and granted the motion to quash

the second degree murder indictment.

       On appeal by the State, the appellate court reversed the grant of the motion

to quash and remanded the matter to the district court for further proceedings.

State v. Karey, 15-0522 (La. App. 3 Cir. 11/12/15), 180 So. 3d 500. This court

granted the defendant’s subsequent writ application. State v. Karey, 16-0377 (La.

10/28/16), 213 So. 3d 389.




1
  Article 386 provides, in pertinent part: “The failure or refusal of a grand jury to indict a
defendant does not preclude a subsequent indictment by the same or another grand jury, or the
subsequent filing of an information or affidavit against him, for the same offense.”
2
 The defendant has not presented his argument, based on La. C.Cr.P. art. 386, to this court, and
we do not discuss it herein.

                                               3
                                 LAW AND ANALYSIS

Motion to Quash

       The concept of fundamental fairness is inherent in the Due Process Clause of

the U.S. Fourteenth Amendment and in La. Const. Art. I, § 2, which do not dictate

a particular procedure, only a fundamentally fair result. See In re C.B., 97-2783,

pp. 10-11 (La. 3/4/98), 708 So. 2d 391, 397.                The plea bargaining3 process

presupposes fairness in agreements between an accused and a prosecutor.

Santobello v. New York, 404 U.S. 257, 261, 92 S. Ct. 495, 498, 30 L. Ed. 2d 427

(1971). When a plea rests in any significant degree on a promise or agreement of

the prosecutor, so that it can be said to be part of the inducement or consideration,

such promise must be fulfilled. Id., 404 U.S. at 262, 92 S. Ct. at 499.

       As a general matter, in determining the validity of agreements not to

prosecute or of plea agreements, the courts generally refer to analogous rules of

contract law, although a defendant’s constitutional right to fairness may be broader

than his or her rights under the law of contract. State in Interest of E.C., 13-2483,

p. 4 (La. 6/13/14), 141 So. 3d 785, 787 (per curiam); State v. Cardon, 06-2305, p.

1 (La. 1/12/07), 946 So. 2d 171, 171-72 (per curiam); State v. Givens, 99-3518, p.

14 (La. 1/17/01), 776 So. 2d 443, 455; State v. Louis, 94-0761 (La. 11/30/94), 645
So. 2d 1144, 1148-49; State v. Lewis, 539 So. 2d 1199, 1204-05 (La. 1989); State

v. Nall, 379 So. 2d 731, 734 (La. 1980). See also United States v. Ringling, 988
F.2d 504, 506 (4th Cir. 1993) (“Plea bargains rest on contractual principles, and

each party should receive the benefit of its bargain. Yet, the analysis of the plea

agreement must be conducted at a more stringent level than in a commercial



3
 The principles announced in jurisprudence concerned with plea bargains are applicable to other
bargains between defendants and prosecutors. See State v. Tanner, 425 So. 2d 760, 763 (La.
1983). See also, e.g., State v. Louis, 94-0761 (La. 11/30/94), 645 So. 2d 1144; State v.
Franklin, 13-1489 (La. App. 4 Cir. 6/11/14), 147 So. 3d 231, 235, writ denied, 14-1326 (La.
2/13/15), 159 So. 3d 460; State v. Meredith, 35,026 (La. App. 2 Cir. 9/26/01), 796 So. 2d 109.

                                              4
contract because the rights involved are generally fundamental and constitutionally

based.”).

      When a district attorney or assistant district attorney makes a good faith

bargain with a person accused of a crime and the defendant, in reliance on that

bargain, relinquishes a fundamental right, the State cannot repudiate the bargain.

State v. Tanner, 425 So. 2d 760, 763 (La. 1983); State v. Hingle, 242 La. 844,

859, 139 So. 2d 205, 210 (1962) (on rehearing). “[C]ourts should give effect to

such agreement[s], for it would not be consonant with the pledge of the [S]tate’s

public faith, reposed in these officers by the legislative branch of our government,

to permit them to repudiate bargains made with persons accused of crimes who are

acting in good faith, and, in reliance thereon, comply with their commitments by

relinquishing valuable and fundamental rights.” State v. Hingle, 242 La. at 865,

139 So.2d at 212. Nevertheless, “[a]bsent any showing of detrimental reliance

prejudicial to the substantial rights of the accused, or evidence of devious practice

by the government such as bad-faith negotiation designed to psychologically probe

the defense or gain some other improper advantage, the government remains

free to withdraw from a plea agreement up to the time the plea is entered.” State

v. Caminita, 411 So. 2d 13, 16 (La. 1982), cert denied, 459 U.S. 976, 103 S. Ct.
314, 74 L. Ed. 2d 291 (1982) (emphasis added).

      In the instant case, the district court’s January 6, 2015 ruling stated as

follows, in pertinent part:

            The Court accepts the testimony that the District Attorney had
      some “family problems,” meaning that the decedent’s family was
      pushing for an indictment of Second Degree Murder rather than
      Manslaughter even though the circumstances of this case, at least on
      the surface and based on what was known at the time, indicated that
      Manslaughter was the more appropriate charge. The Court accepts
      the representation that the desired result from both the defense and
      prosecutors of the initial grand jury proceeding was a Manslaughter
      indictment. While such an initial indictment is not necessarily
      binding on the District Attorney’s office to prevent a future indictment
      on a more serious charge, the question becomes whether or not the

                                         5
      Defendant voluntarily provided information or gave up rights that he
      would otherwise have withheld to achieve what was at the time a joint
      goal.
            The initial indictment arguably was a benefit to the District
      Attorney’s office to help with the “family problems” and to further
      resolution of a high profile case in which the accused was perhaps
      seen in a higher regard by the community than the victim.
      Furthermore, by providing a list of witnesses and the key points of
      each witness’[s] testimony, the defense arguably “showed its hand” to
      the District Attorney’s office, and arguably gave the District
      Attorney’s office an advantage they otherwise would not have had
      when the matter was later brought back to a grand jury.

                                       * * *

            In this case, the defendant revealed information “not otherwise
      available to the [S]tate” based on the implicit understanding that both
      sides would live with the result of the initial grand jury - either
      Manslaughter or Second Degree Murder. Whether or not such
      information actually benefitted the [S]tate later in obtaining the later
      indictment is not the point. The point is that more information was
      made available by the defendant than he was obligated to provide.
      This perceived benefit binds the [S]tate to what was at the time its
      desired result.

      The district court found as a matter of fact that the defense and the

prosecution had a common goal to obtain a manslaughter indictment from the

initial grand jury and that there was an “understanding” or agreement between the

parties that they would “live with” or be bound by the conclusion of that grand

jury. The district court further found that the disclosure of the defense attorney’s

work product to the prosecution not only aided the prosecution in achieving the

common goal of a manslaughter indictment, but gave the prosecution an advantage

by revealing defense strategy.

      Because the complementary role of trial courts and appellate courts demands

that deference be given to a trial court’s discretionary decision, an appellate court

is allowed to reverse a trial court on a motion to quash only if that finding

represents an abuse of the trial court’s discretion. State v. Love, 00-3347, pp. 9-10

(La. 5/23/03), 847 So. 2d 1198, 1206. In applying the abuse-of-discretion standard

of review, the analysis may be further broken down into the component parts of the


                                         6
trial court decision. State v. Thompson, 11-0915, p. 13 (La. 5/8/12), 93 So. 3d
553, 563. When a trial court makes findings of fact based on the weight of the

testimony and the credibility of the witnesses, a reviewing court owes those

findings great deference, and may not overturn those findings unless there is no

evidence to support those findings. Id., 11-0915 at pp. 13-14, 93 So. 3d at 563;

State v. Wells, 08-2262, p. 4 (La. 7/6/10), 45 So. 3d 577, 580; State v. Hunt, 09-

1589, p. 6 (La. 12/1/09), 25 So. 3d 746, 751. See also La. Const. Art. V, § 5(C)

(“In criminal matters, [the supreme court’s] appellate jurisdiction extends only to

questions of law.”); La. Const. Art. V, § 10(B) (“In criminal cases [a court of

appeal’s] appellate jurisdiction extends only to questions of law.”). Legal findings

or conclusions of the trial court are reviewed de novo. Id., 11-0915 at p. 14, 93
So. 3d at 563; State v. Hamdan, 12-1986, p. 6 (La. 3/19/13), 112 So. 3d 812, 816;

State v. Smith, 99-0606, p. 3 (La. 7/6/00), 766 So. 2d 501, 504. Thus, a trial

court’s ruling on a motion to quash can be found to be an abuse of discretion if the

trial court’s factual findings are not supported by evidence in the record or if the

court’s legal findings or conclusion are erroneous.

      In this case, the evidence submitted during the January 6, 2015 hearing on

the defendant’s motion to quash provides a reasonable basis for the district court’s

factual findings, as revealed through the testimony of the four witnesses: then-

District Attorney John DeRosier, Assistant District Attorney Hugo Holland, former

Assistant District Attorney Brett Sandifer, and Defense Attorney Todd Clemons.

      Then-District Attorney John DeRosier testified that because of the nature of

this case, the prosecution was required to take it to a grand jury. Mr. DeRosier

stated that, in a conversation with defense counsel Todd Clemons, Mr. Clemons

(who is a former prosecutor) expressed concern that a prosecutor can “sway a

Grand Jury one way or the other,” and Mr. Clemons requested that he be allowed

to present defense witnesses to the grand jury. Mr. DeRosier said that he told Mr.

                                         7
Clemons he could “present [his] witnesses and the Grand Jury’s going to do what

it’s going to do.” When asked by Mr. Clemons, on direct examination, 4 whether

he (Mr. DeRosier) had told him (Mr. Clemons) “that your [Mr. DeRosier’s] goal

was to lay it all out in front of the Grand Jury and let the Grand Jury make the

call,” Mr. DeRosier responded, “I don’t remember those words, but that sounds

like something I would say.” When asked by Mr. Clemons whether “you [Mr.

DeRosier] reached an agreement ultimately with me [Mr. Clemons] that the case

would be fairly presented to the Grand Jury and the Grand Jury would determine

the appropriate charge,” Mr. DeRosier replied, “Yes . . . I don’t know if that’s an

agreement.     I made that statement.” Mr. DeRosier indicated that he did not

personally present the case to the first grand jury, rather, Hugo Holland and Brett

Sandifer were the prosecutors on the case at that time. Mr. DeRosier also testified

that most agreements entered into with defendants are “verbal agreements,” and

although written agreements are sometimes used, “[i]t’s fairly rare.” Mr. DeRosier

further testified that neither he, nor anyone in his presence, ever promised the

defense that, if a manslaughter indictment were returned, the prosecution would

not return to the grand jury to present further evidence.

       Assistant District Attorney Hugo Holland testified that there was no

“agreement” between the parties. He stated, “What I offered to you [Mr. Clemons]

was that if there was information you wanted the Grand Jury to have, if you told

me who the witnesses were, I’d be happy to put them in front of the Grand Jury.”

Mr. Holland further testified that he told Mr. Clemons, “I think that the Grand Jury

could go either way, and it was probably a good idea for the Defense to provide me

a list of witnesses that perhaps could push them towards a . . . manslaughter

4
  During the January 6, 2015 hearing, defense counsel Todd Clemons conducted the direct and
re-direct examination of all witnesses, except when he testified himself and then defense co-
counsel Adam Johnson conducted the direct and re-direct examinations. Assistant District
Attorney Carla Sigler examined witnesses called by the defense, on behalf of the State, which
called no witnesses.

                                             8
charge.” Mr. Holland clarified, “I don’t have to, as a prosecutor, allow you [Mr.

Clemons] or any other defense lawyer to present any evidence. I gave you the

courtesy of doing that, and you gave me a list of names of people that you wanted

to testify in front of the Grand Jury . . . . I agreed to let you give me the list and that

I would present the witnesses.”

      With respect to testimony given by the defendant’s wife, Janet Karey, before

the grand jury, Mr. Holland testified, “I sent her a subpoena, and so it wasn’t up to

you [Mr. Clemons] to determine whether she testified or not . . . . That was not part

of any agreement. I just told you she got a subpoena and she was testifying.”

When asked about a spousal privilege, Mr. Holland stated, “If she wanted to claim

it [the spousal privilege] when she came in, that would be up to her. It’s my legal

opinion, that probably doesn’t apply at Grand Jury, but had she chose to do so,

then things might be different.” Mr. Holland stated that Ms. Karey did not claim a

spousal privilege when called to testify before the grand jury.

      Mr. Holland further denied that he, or anyone in his presence, told the

defense that the prosecution would refrain from ever presenting the grand jury with

any additional evidence if a manslaughter indictment were to be returned. Mr.

Holland further testified that he “received no concessions” from the defense and, to

his knowledge, the defense did nothing that would ultimately be detrimental to the

defendant’s case. When asked if the defense detrimentally relied on anything that

had occurred in the case, Mr. Holland responded, “I can’t imagine how it would

possibly be.”    Mr. Holland denied reaching any type of agreement with the

defense, and he stated, “I don’t have to reach an agreement with the Defense for

anything related to Grand Jury actions.” With respect to statements that the case

would be “fairly presented” to the grand jury, Mr. Holland stated, “[T]hat’s what

every Grand Jury does, the case is fairly presented and they reach a decision.”



                                            9
However, Mr. Holland further stated, “The agreement was, if there was one, that

we were going to fairly present the evidence, which was done.”

      Former Assistant District Attorney Brett Sandifer testified that, although he

previously worked for the Calcasieu Parish District Attorney’s office, at the time of

the hearing he was working as an Assistant Attorney General.           Mr. Sandifer

recalled that, after the defendant was arrested, but before he was charged, there was

a telephone conference between the prosecution (Mr. DeRosier, himself, and

possibly Mr. Holland) and the defense (Mr. Clemons and Mr. Johnson), during

which Mr. DeRosier stated that the case was going to be presented to the grand

jury for determination of the charge because “that’s what we have to do on a case

such as that . . . . [A]nytime you go to Grand Jury, that’s what . . . happens.” Mr.

Sandifer also indicated that Mr. DeRosier told Mr. Clemons that he would

subpoena witnesses for the defense, if the defense provided a list of the witnesses.

      When asked whether he recalled Mr. Clemons stating that the defense would

discuss it and let the prosecution know “whether we would be participating in the

Grand Jury,” Mr. Sandifer stated that he remembered something like that. Mr.

Sandifer acknowledged that a few days later he and Mr. Holland met with Mr.

Clemons and Mr. Johnson in a conference room at the District Attorney’s office to

discuss the witnesses that the defense wanted to testify before the grand jury, the

relationship of those witnesses to the defendant, and the nature of their testimony.

Mr. Sandifer indicated that it was agreed that the witnesses would present

testimony before the grand jury, and the grand jury would determine the

appropriate charge.

      In conjunction with Mr. Sandifer’s testimony, Exhibit “D,” in globo, was

introduced, which included an email from Mr. Clemons to Mr. Sandifer regarding

the defense witnesses, including a list of witness names and a summary of the

proposed substance of each witness’s testimony. Mr. Sandifer explained that,

                                         10
since some of the defense-requested witnesses were not mentioned in the incident

report, either he or Mr. Holland had asked the defense for a summary of what these

witnesses would likely say before the grand jury, and the emailed list contained a

summary of what Mr. Clemons felt was relevant about each of the witnesses’

testimony before the grand jury. Mr. Sandifer denied that the prosecution had

agreed not to go back to the grand jury after the first indictment, maintaining they

only agreed to present the witnesses requested by the defense to the grand jury.

Mr. Sandifer emphasized that, in every case before the grand jury, it is the

prosecutor’s job to fairly present the evidence to the grand jury, and the grand jury

then decides the appropriate charge.

          Mr. Sandifer also testified that two bills were submitted to the grand jury,

one for manslaughter and one for second degree murder; the grand jury returned a

“true bill” as to manslaughter and a “no true bill” as to second degree murder. Mr.

Sandifer further testified that the investigation was ongoing at the time the matter

was before the first grand jury, noting that there was a “phone issue we still had to

resolve” and there were witnesses that law enforcement had not interviewed. Mr.

Sandifer indicated that even though there was no statute of limitations on the

prosecution of murder, since the defendant was arrested in September 2013 for

murder, there was a limited time period during which charges could be timely filed

against the defendant, otherwise the defendant would have to be released from

custody.5


5
    Article 701(B) of the Code of Criminal Procedure provides, in pertinent part:

          The time period for filing a bill of information or indictment after arrest shall be
          as follows:
              (1)(a) When the defendant is continued in custody subsequent to an arrest, an
          indictment or information shall be filed within forty-five days of the arrest if the
          defendant is being held for a misdemeanor and within sixty days of the arrest if
          the defendant is being held for a felony.
              (b) When the defendant is continued in custody subsequent to an arrest, an
          indictment shall be filed within one hundred twenty days of the arrest if the
          defendant is being held for a felony for which the punishment may be death or life
          imprisonment.
                                                  11
       Defense Attorney Todd Clemons, on examination by co-counsel, Adam

Johnson, testified that he contacted Mr. DeRosier in October of 2013 to arrange a

meeting to discuss the case, and a phone conference was set up for October 30,

2013. Mr. Clemons testified that, during the phone conference, Mr. DeRosier told

him that the prosecution would “present the case to the Grand Jury and . . . let the

Grand Jury determine the appropriate charge.” Mr. Clemons also testified that Mr.

DeRosier told him that he could “present whatever witnesses you deem

appropriate.” Mr. Clemons stated that, in connection with their agreement, the

defense was giving up “certain rights,” including attorney work product.6 Mr.

Clemons further testified that he “felt like [the District Attorney] wanted the cover

of the Grand Jury to be able to give the [victim’s] family the perception that this

was the Grand Jury’s decision and [the District Attorney] had no involvement with

that,” and for that reason the prosecution did not file a bill of information for

manslaughter and instead took the case to the grand jury. Mr. Clemons also stated

that he “got the impression [the District Attorney] needed us to cooperate . . .

[b]ecause [the District Attorney] needed to have the cover, that this was why it

went down that way.”



           (2) When the defendant is not continued in custody subsequent to arrest, an
       indictment or information shall be filed within ninety days of the arrest if the
       defendant is booked with a misdemeanor and one hundred fifty days of the arrest
       if the defendant is booked with a felony.
6
  Mr. Clemons’ November 13, 2013 email stated in pertinent part: “Brett, attached are my
notes/talking points . . . .” Two typed pages were attached to the email, with the heading
“Notes” and the date “November 11, 2013,” followed by a list of four witnesses (Walter Bartie,
Greg Lanette, Deputy Rusty Sittig, and Deputy Nathan McKee). Under each witness’s name
was a numbered list of facts each witness would presumably testify to (ranging from seven items
(Dep. McKee) to twenty-six items (Mr. Bartie)). Mr. Bartie was listed as a member of the
church pastored by the victim and of which he (Mr. Bartie) and the defendant were members of
the Board of Directors. Mr. Bartie was expected to testify that he was with the defendant every
day for the four days preceding the murder, and he would testify that the defendant believed that
the victim raped his wife. Mr. Lanette was a co-worker of the defendant, who was expected to
testify about the defendant’s good character. Deputy Sittig was the officer who took a report
from the defendant and his wife, Janet Karey, alleging that she was raped by the victim. Deputy
McKee was dispatched to the crime scene on the day of the murder, and he was expected to
testify that he encountered the defendant after the murder, and the defendant stated that the
victim raped his wife.

                                               12
       With respect to Mr. Holland, Mr. Clemons testified:

       November 7th, I had a conversation with Mr. Holland. Again, I
       wanted to clarify the agreement. I wanted to -- because I knew Mr.
       Holland was presenting the case, he was the lead prosecutor. I had no
       dealings with Mr. Holland. I think I’m a good judge of character, so I
       wanted to talk to him. And I had a good feeling about what Mr.
       Holland did, and I still have a good feeling about how Mr. Holland
       handled this case. I have strong feelings about how other people
       handled it afterwards. But Mr. Holland gave me his word the case
       would be fairly presented to the Grand Jury, the Grand Jury would
       decide. He said, “Todd, I think you’re making the right decision.” He
       said, “Without your witnesses, there will be no way to get
       manslaughter, but with your witnesses, I think manslaughter is very
       likely. So I think you’re making a good decision by cooperating and
       allowing your witnesses to testify.”

                                           * * *

             . . . He said, “Todd, I know you don’t know me from Adam; I
       don’t know you. If you have any concerns about my word, my
       credibility, talk to Glen Vamvoris or Jim Boren.”[7]

Mr. Clemons implied that such assurances from the prosecutor would not have

been necessary unless the parties were negotiating an agreement, which would

require the trust of the defense attorneys (who could not legally be present during

the grand jury proceedings) that the prosecution would elicit from the defense

witnesses the testimony desired by the defense before the grand jury.

       Mr. Clemons further testified, “[T]here were no conditions placed on the

agreement . . . other than [the defense] presenting them with the witnesses, and the

Grand Jury determining the appropriate charge. Nothing [sic] discussed what

would happen after the Grand Jury determined the appropriate charge.” When

asked whether the prosecution ever specifically said they would never go back to

the grand jury, Mr. Clemons said, “Absolutely not, because that was not

contemplated.” Mr. Clemons maintained that there was an agreement to let the




7
 Mr. Holland was asked during the hearing if he made this statement, referring Mr. Clemons to
Mr. Vamvoris and Mr. Boren, and Mr. Holland admitted that he did, but he could not remember
why, other than recalling Mr. Clemons stating, “I don’t know you.”

                                             13
first grand jury decide the appropriate charge, and they would all abide by that

decision.

       With respect to the testimony of the defendant’s wife, Janet Karey, Mr.

Clemons testified that Mr. Holland was adamant that she testify, quoting Mr.

Holland as having said, “In order for this deal to happen, she has to testify . . . .

[T]he Grand Jury must hear from her.” Mr. Clemons indicated to Mr. Holland at

that time that Ms. Karey was not one of their witnesses, and they did not feel she

had anything beneficial to add to the case, noting that the spousal privilege had to

be waived for her testimony. Mr. Clemons also stated, “We felt like her testifying

would be the next-door neighbor of our client testifying . . . . [W]e felt like we

certainly were giving up something by having her testify . . . [b]ecause she could

possibly testify about previous conversations she had had with her husband about

what happened. Once she got in that Grand Jury . . . we [had] no idea of what she

would tell them.” Mr. Clemons further indicated that a second grand jury was not

mentioned to the defense until Assistant District Attorney Cynthia Killingsworth

sent the defense an email on June 25, 2014, approximately seven-and-one-half

months after the first indictment, saying that she was bringing the case back to the

grand jury. 8


8
  Relative to Ms. Killingsworth, the parties entered into a written stipulation at the beginning of
the January 6, 2014 hearing, which was introduced as evidence and stated:

       The State does hereby stipulate that when Cynthia Killingsworth brought the case
       back to the grand jury for a second time, she did so under the mistaken belief that
       she was bringing the case back to the same grand jury that had initially heard the
       case. As such, Mrs. Killingsworth’s email on June 25th wherein she represented
       that she was going to present more evidence in this case to the grand jury the
       following day on June 26th, 2014 and that it was the same grand jury who indicted
       your client previously was done in error. The grand jury was the special grand
       jury, which heard the first presentation, although the members of the special grand
       jury were not the same. [Underscoring original.]

Attached to the stipulation were documents, confirming that the membership of the first grand
jury differed from the membership of the second grand jury, along with the June 25, 2014
Killingsworth email, which stated:

           I wanted to let you know that I am going to present more evidence in this case
       to the grand jury tomorrow. It is their last meeting and it is the same grand jury
                                                14
      Mr. Clemons further testified, “Under no circumstances would I give it [his

attorney work product] to a prosecutor, but for hav[ing] an agreement with the

prosecutor that could benefit my client. In this case we had an agreement with the

prosecutor that if we gave them a summary of the witnesses who would testify,

they would be honorable men and let this Grand Jury decide the appropriate

[charge].” Mr. Clemons stated that his work product was the result of interviews

with several defense witnesses, and the email he sent to the prosecutors contained a

summary of “detailed extensive [d]efense work product.” Mr. Clemons testified

that he was required to give his work product to the prosecution as part of their

agreement, stating that Mr. Holland told him he was not going to call the defense

witnesses and let them just say what they wanted to say, so the defense would have

to give him “some guidance as to what pertinent information they have.” Mr.

Clemons said, “[I]t was required in order to consummate this deal.”

      Mr. Clemons further related that he did not think reducing the agreement to

writing was necessary because he thought he was dealing with honorable men. He

stated, “Mr. Hugo Holland turned out to be an honorable man because he kept his

word . . . . I think Mr. DeRosier is an honorable man, but for some reason he

reneged on his word.”          Mr. Clemons confirmed that at some point Ms.

Killingsworth took over as lead prosecutor (from Hugo Holland and Brett

Sandifer), and she returned to the grand jury the second time and obtained the

second degree murder indictment.

      Mr. Clemons also testified that Mr. Holland’s behavior immediately after

presenting the case to the first grand jury was a confirmation of the existence of an

agreement between them. During the grand jury presentation, Mr. Clemons and

Mr. Johnson waited in the reception area of District Attorney’s office, where Mr.

      who indicted your client previously. Once the grand jury reports, I will let you
      know if this changes anything. I am copying [the district court judge] so that he
      will be aware as well. . . .

                                             15
Holland met them after the grand jury presentation concluded. Mr. Clemons

indicated that, even though Mr. Holland could not yet divulge the decision reached

by the grand jury, because it had not been filed with the court, Mr. Holland shook

his (Mr. Clemons’) hand and said, “You made the right decision, everything went

well . . . . [I]t was successful.” Mr. Clemons further stated:

      [Mr. Holland] said something to [the] effect that if it was second
      degree, you will need to get more money, and if it’s manslaughter,
      you won’t, and made some comment that, “You don’t need any more
      money.”
                                    * * *

      But we clearly knew, by him shaking my hand and saying it went well
      and don’t worry about getting any more money, we were very
      confident . . . that the Grand Jury had returned a manslaughter
      indictment, which was our mutual goal, “us” being me, you, and Mr.
      Holland and Mr. DeRosier

Mr. Clemons related that he considered Mr. Holland’s actions and statements at

that time a “consummation” of their agreement and indicated Mr. Holland’s

intention to abide by the grand jury’s manslaughter indictment.

      In this case, the district court was presented with conflicting testimony.

Defense Attorney Todd Clemons testified that, in exchange for sharing defense

attorney work product (which identified witnesses to support the defense position

that manslaughter was a more appropriate charge than second degree murder),

along with engaging in cooperative discussions with the prosecution concerning

presentation of the identified witness testimony to the grand jury, and in waiving

the spousal privilege as to the defendant’s wife’s testimony before the grand jury,

the prosecution agreed to submit the defense witnesses to the first grand jury and

abide by that grand jury’s decision as to the appropriate charge and proceed only

on the charge that grand jury handed down. Contrarily, the State prosecutors

testified that they had no agreement with the defense, but if they did, it was only to

fairly present the evidence to the grand jury and allow the grand jury to decide the

appropriate charge, as that is what the law requires. In ruling in the defendant’s

                                          16
favor, granting the motion to quash and dismissing the second degree murder

prosecution, the district court made the decision to credit the testimony of the

defense over that of the prosecution and, in essence, granted specific performance

of the agreement by ensuring that the prosecution of the defendant could proceed

only on a manslaughter charge.

       As stated hereinabove, when a trial court in a criminal case makes findings

of fact based on the weight of the testimony and the credibility of the witnesses, a

reviewing court may not overturn those findings unless there is no evidence to

support those findings. State v. Thompson, 11-0915 at pp. 13-14, 93 So. 3d at

563; State v. Wells, 08-2262 at p. 4, 45 So. 3d at 580; State v. Hunt, 09-1589 at p.

6, 25 So. 3d at 751. In this case, there was evidence in the record upon which the

district court could have ruled either that there existed an agreement between the

parties or that there was no agreement between the parties. The district court’s

decision to credit the defense testimony over that of the prosecution cannot be

overturned. See Id. See also State v. Meredith, 35,026, p. 5 (La. App. 2 Cir.

9/26/01), 796 So. 2d 109, 113 (holding that because the court credited defense

testimony over prosecution testimony and there was a reasonable basis in the

record for the trial court finding that an agreement existed between the defense and

the prosecution, the decision could not be disturbed on appeal).9



9
  In State v. Meredith, it was asserted that when the matter was first presented to the grand jury,
an agreement had been reached between the defense and the district attorney, whereby there
would be no further prosecution if the grand jury returned a no true bill, provided the defendant
waived his privilege against self-incrimination and testified before the grand jury. See State v.
Meredith, 35,026 at p. 1, 796 So. 2d at 111. After the grand jury returned a no true bill, no
further prosecutorial action was taken against the defendant, until a new district attorney took
office; whereupon, an arrest warrant was issued for the defendant and the matter was presented
to a second grand jury, which returned a vehicular homicide indictment. Id., 35,026 at pp. 1-2,
796 So. 2d at 111. During the hearing on a motion to quash the indictment, there was conflicting
testimony between defense and prosecution witnesses as to the existence of an agreement, and
the trial court credited the defense witnesses over the prosecution witnesses “based on [the
defense attorney]’s specific recall of his conversations with [the former district attorney] and the
details of the agreement.” Id., 35,026 at p. 5, 796 So. 2d at 113. Although the trial court did not
discredit the testimony of the former district attorney (who did not recall making an agreement
with the defense), the court noted that the district attorney had “handled thousands of cases,
many of which involved some sort of agreement with defense counsel.” Id. Because the finding
                                                17
       Given that we cannot say the district court erred in finding as a matter of fact

that there was an agreement between the parties, the only remaining question is

whether, in light of this agreement, the State was entitled to thereafter return to the

grand jury to seek a second degree murder indictment against the defendant. Since

such conduct would contravene the substance of the agreement as found by the

district court, it would constitute either a withdrawal from, or breach of, the

agreement.

       As stated herein, the government may only withdraw from a plea agreement

or an agreement not to prosecute if there has been no detrimental reliance,

prejudicial to the substantial rights of the accused, and/or no evidence of devious

practice by the government such as bad-faith negotiation designed to

psychologically probe the defense or gain some other improper advantage. See

State v. Caminita, 411 So. 2d at 16. The defendant asserts that, although he did

not relinquish his constitutional right against self-incrimination, his constitutional

right to due process was violated by the fundamentally unfair conduct of the State,

which he contends shocks the conscience, offends a sense of justice, and

constitutes “prosecutorial misconduct.”10

       When a defendant enters into such a plea agreement (or agreement not to

prosecute) with the government, the government takes on certain obligations. See

Puckett v. United States, 556 U.S. 129, 137, 129 S. Ct. 1423, 1430, 173 L. Ed. 2d
266 (2009). If those obligations are not met, the defendant is entitled to seek a

remedy, which might in some cases be rescission of the agreement and in others

specific performance (i.e., requiring the government to fully comply with the



of the trial court that the agreement existed had a rational basis in the evidence, it was not
disturbed on appeal. Id.
10
   The State’s arguments to this court focused only on denying that there was a binding
agreement between the defense and the prosecution and asserting the untimeliness of the filing of
the motion to quash, which will be discussed hereinafter.

                                               18
agreement). See Id.; Santobello v. N.Y., 404 U.S. at 263, 92 S.Ct. at 499. See

also State v. Louis, 94-0761 at p. 11, 645 So. 2d at 1150 (“Considerations of

constitutional fairness generally come into play after the formation of an agreement

not to prosecute and generally involve the performance of the defendant’s

obligations under the agreement.”).

      In this case, the defendant substantially complied with the terms of the

agreement and detrimentally relied upon its provisions, as the appellate court

dissent aptly summarized:

             The record established, in exchange for this push to get an
      indictment for Manslaughter, Defendant provided specific information
      regarding what witnesses would say, provided a specific list of
      witnesses and allowed his wife to testify without invoking her right to
      spousal privilege. By providing the list of witnesses and the key
      points of each witness[’s] testimony, the defense gave the prosecution
      an advantage they would not otherwise have had when the matter was
      later brought back to a second grand jury. This information was only
      given based on the implicit understanding that both sides would be
      bound by the initial grand jury’s determinations . . . .

State v. Karey, 180 So. 3d at 513 (dissent).

      Furthermore, the prosecution in this case did not establish any justification

for withdrawing from the agreement, such as a breach of the agreement by the

defendant or failure of cause.

      In prior cases allowing the prosecution to withdraw from an agreement not

to prosecute or from a plea agreement, the withdrawal was shown to be justified as

the agreements were unenforceable for failure of cause unattributable to the

prosecution, although certain statements made by the defendants in reliance on the

existence of the agreements were deemed inadmissible in any subsequent trial of

these defendants. See State v. Lewis, 539 So. 2d at 1204-06 (wherein a plea

agreement was ruled unenforceable for failure of cause, since the defense and the

prosecution had bargained for something other than what they could actually




                                        19
receive);11 State v. Nall, 379 So. 2d at 733-34 (wherein a plea agreement was

nullified for a failure of cause when the defendant’s statement, placing primary

culpability on his co-defendant, proved to be false). 12

       However, in cases in which the prosecution failed to establish justification

for withdrawal from an agreement with a defendant, specific performance (in the

form of enforcement of the agreement) has been ordered. See State v. Louis, 94-


11
   In State v. Lewis, the defendant was charged with felony theft in Rapides Parish and entered
into an agreement with the parish district attorney and federal prosecutor for the district, under
which the defendant would give “full and complete cooperation” in an investigation of farm
equipment thefts and a federal arson investigation, in exchange for reduction of the charge
against him and the agreement that any information he provided or any evidence derived from
such information would not be used against him. State v. Lewis, 539 So. 2d at 1200. The State
later withdrew from the agreement, contending the defendant was not cooperating in the arson
investigation, and though the defendant had assisted in the recovery of two stolen tractors worth
$260,000, he made statements implicating himself in the theft of these tractors, along with two
small tractors in Avoyelles Parish. Id. Subsequently, charges were filed against the defendant in
Avoyelles Parish, and the defendant filed a motion to suppress the information obtained through
his statements made in the Rapides Parish investigation pursuant to his agreement with the
Rapides Parish District Attorney. Id., 539 So.2d at 1201. In ruling on the effect the Rapides
Parish agreement had on the Avoyelles Parish prosecution, the court stated that the Rapides
Parish agreement “can be dissolved for failure of cause, as both parties signed the agreement in
the belief they had bargained for something other than what they were actually to get” (since the
defendant provided evidence believing he would be immune from prosecution in other
jurisdictions, a guarantee the district attorney had no authority to make, and the State believed
information concerning an act of arson would be provided, about which the defendant contends
he had no knowledge of). Id., 539 So.2d at 1204. This court concluded there was a “failure of
cause on both sides.” Id. However, because incriminating statements were made by the
defendant while acting under the agreement, which he believed gave him immunity from
prosecution based on the information he provided, this court ruled that, “[u]nder the
circumstances related, defendant’s statements cannot be viewed as voluntary, thus, the
information learned from them or any fruits of the information cannot be used in any subsequent
prosecution.” Id., 539 So.2d at 1206.
12
   In State v. Nall, the defendant was charged with murder and entered into an agreement with
the prosecutor agreeing to confess and also testify against a co-defendant (who the defendant
said was his co-conspirator in a burglary and who shot and killed the victim during the burglary
and then, at gunpoint, forced the defendant to also fire his weapon into the lifeless body of the
victim), in exchange for a reduction of the charge to manslaughter and a sentence limited to ten
years. State v. Nall, 379 So. 2d at 732-33. In a subsequent statement, the defendant told the
authorities that he had hired his co-defendant to assist him in killing the victim, who he said had
been “romantically involved” with his wife, and they had ambushed the victim at his home, with
the defendant firing the first shot. Id., 379 So.2d at 733. The district attorney then withdrew
from the agreement, and the defendant thereafter sought to either enforce the agreement or
suppress any evidence disclosed under the agreement. Id., 379 So.2d at 721-33. Because the
cause for the State’s agreement was the purported diminished culpability of the defendant’s
participation in the victim’s murder together with his testimony implicating his co-defendant,
such that when this information turned out to be false, this court ruled that the agreement
between the parties “fell because of a failure of cause.” Id., 379 So.2d at 733. However, it was
further held that the defendant’s statement, made under the agreement, could not be viewed as
voluntary, since when given the defendant believed the agreement would be honored; therefore,
“information learned from the statement and any fruits of the information cannot be used in any
subsequent prosecution of the defendant.” Id., 379 So.2d at 734.

                                                20
0761 at pp. 12-13, 645 So. 2d 1150-51 (wherein an agreement not to prosecute, in

exchange for the defendant’s cooperation with a federal drug enforcement agency,

was found to be enforceable against the prosecution, who had withdrawn from,

thus breaching, the agreement for a reason not proven at the hearing on the

defendant’s motion to quash the indictment); 13 State v. Tanner, 425 So. 2d at 764

(wherein the defendant’s bargain with the prosecution was enforced, when the

prosecution failed to honor its agreement not to prosecute for negligent homicide if

the jury returned a no true bill, in exchange for the grand jury testimony of the

defendant and that of another defense witness);14 State v. Hingle, 242 La. at 867-


13
   In State v. Louis, the defendant was facing a possession of cocaine charge when his attorney
approached the prosecutor about the possibility of working out an immunity agreement in
exchange for the defendant’s information about drug sources in Houston, Texas. State v. Louis,
94-0761 at pp. 1-2, 645 So. 2d at 1145. Although the parties agreed to immunity from
prosecution for the cocaine possession, the prosecutor later withdrew from the agreement,
maintaining the defendant had breached a condition not to engage in additional criminal activity,
and the prosecution refused to provide documentation to the Drug Enforcement Administration
(“DEA”) that would have allowed the defendant to continue to cooperate in DEA investigations,
instead obtaining a grand jury indictment against the defendant. Id., 94-0761 at pp. 2-4, 645
So. 2d at 1145-46. The defendant filed a motion to quash the indictment, and the trial court
denied the motion, finding that, although there were preliminary steps toward an agreement,
“there was never an agreement consummated.” Id., 94-0761 at p. 2, 645 So. 2d at 1145. In
denying the motion to quash, the trial court found that the prosecutor promised immunity for the
defendant on these charges if the DEA accepted the defendant to work with the agency in
Houston and if the defendant did in fact cooperate with the DEA. Id. The trial judge concluded
there was no evidence that the defendant cooperated with the DEA or did anything to his
detriment; the appellate court affirmed. Id., 94-0761 at p. 3, 645 So. 2d at 1146. On this court’s
review of the record, significant cooperation by the defendant with the DEA was evident and, in
addition, the defendant had revealed incriminating information. Id., 94-0761 at pp. 3-7, 645
So. 2d at 1146-47. Further, this court concluded that the defendant performed under the
agreement until prevented by the prosecutor. Id., 94-0761 at pp. 12-13, 645 So. 2d at 1150.
Because of the defendant’s performance and self-incrimination under the agreement and the
prosecutor’s failure to prove the asserted reason for breaching the contract, this court concluded
that “there was no justification in this record for the prosecutor to refuse to complete the
agreement himself or to refuse to allow defendant to fulfill his obligation” and ruled that the
defendant was entitled to the immunity from prosecution promised under the agreement. See
Id., 94-0761 at pp. 13-14, 645 So. 2d at 1150-51.
14
   In State v. Tanner, the defendant was charged with two counts of negligent homicide, after a
vehicle he was operating struck another vehicle head-on, and two occupants of the other vehicle
were killed as a result. State v. Tanner, 425 So. 2d at 761. When a grand jury returned “not a
true bill” as to the negligent homicide charges, the prosecution did not dismiss the bill of
information. Id. The defendant then filed a motion to quash, asserting that the defense had
entered into an agreement with the prosecution that, if the defendant and another defense witness
testified before the grand jury and the grand jury returned a no true bill, there would be no
further prosecution against the defendant; the prosecution denied making such a promise. Id.,
425 So.2d at 762-63. This court found that the evidence established a binding commitment by
the prosecution and, in reliance upon that commitment, the defendant waived his fundamental
right against self-incrimination before the grand jury. Id., 425 So.2d at 763. This court held,
“Absent prosecution for false statements or perjury, defendant obtained complete or transactional
                                               21
68, 139 So. 2d at 213 (wherein the defendant’s plea bargain was enforced, upon a

finding that the prosecution’s reason for withdrawing was not valid).15

       In the instant case, the prosecution failed to establish valid justification for

withdrawing from the agreement with the defense, during the hearing on the

motion to quash the indictment. Although former Assistant District Attorney Brett

Sandifer made conclusory statements, during the hearing, that the investigation

was ongoing at the time the matter was before the first grand jury, indicating there

was a “phone issue we still had to resolve” and there were witnesses that law

enforcement had not interviewed, those statements alone do not provide a

substantive reason for withdrawing from the agreement not to prosecute. The State

further intimated, in argument to this court, that additional investigation after the

initial grand jury indictment for manslaughter produced new evidence, which

tended to establish that the defendant may have planned his attack on the victim

from a date and under circumstances that would indicate he did not commit the act

in a “heat of blood,” as required by La. R.S. 14:31(A).16 However, no evidence

was adduced during the district court hearing to substantiate those assertions.17


immunity from prosecution for these negligent homicides after the favorable verdict by the grand
jury.” Id., 425 So.2d at 764.
15
   In State v. Hingle, the defendant was charged with the possession and sale of marijuana
cigarettes, and his attorney entered into an agreement with the prosecution for his guilty plea to
attempted possession, in exchange for a two-and-one-half-year sentence and the prosecution’s
agreement to dismiss all other charges and refrain from filing a multiple offender charge. State
v. Hingle, 242 La. at 847-47, 139 So.2d at 205-06. The prosecution admitted the agreement, but
contended that it was conditioned on the defendant not being convicted of another charge. Id.
Finding that the evidence established that the agreement was unconditional, this court annulled
the multiple offender sentence and reinstated the original sentence. Id., 242 La. at 867-67, 139
So. 2d at 213.
16
   Revised Statute 14:31(A) defines manslaughter, in part, as occurring when “the offense is
committed in sudden passion or heat of blood immediately caused by provocation sufficient to
deprive an average person of his self-control and cool reflection,” but this statute also states that
“[p]rovocation shall not reduce a homicide to manslaughter if the jury finds that the offender’s
blood had actually cooled, or that an average person’s blood would have cooled, at the time the
offense was committed.”
17
   Further, we note that the work product provided by the defense to the prosecution, prior to the
first grand jury submission, imparted information to the prosecution that could have cast some
doubt on the defense contention that the defendant committed the September 27, 2013 murder in
a “sudden passion” or “heat of blood,” including: that the defendant was first apprised of a
                                                 22
       Because the defendant performed under the agreement with the prosecution

and the prosecution failed to show justification for withdrawing from the

agreement, we conclude that the district court did not abuse its discretion in

granting specific performance to the defendant in this case and quashing the

second degree murder indictment.18

Reliance by District Court on State v. Tanner Concurring Opinion

       The State and the appellate court criticize the reasoning of the district court

in this case in, inter alia, relying on the concurring opinion in State v. Tanner

(particularly the language stating that “our judicial system cannot countenance

prosecutorial misconduct which puts an unwary defendant at an unfair

disadvantage,” and that “We cannot allow the state to enter into a supposed bargain

which causes the defendant to reveal information not otherwise available to the

state in carrying its burden of proving the defendant’s guilt in a criminal

prosecution, only to have the state renege on the deal once it discovers chinks in

the defendant’s tactical armor.”).

       However, the comments in the State v. Tanner concurrence are in accord

with the principles announced in State v. Caminita, supra (“Absent any showing

of detrimental reliance prejudicial to the substantial rights of the accused, or

evidence of devious practice by the government such as bad-faith negotiation

designed to psychologically probe the defense or gain some other improper



relationship between his wife and the victim when he received a text message meant for his wife
from the victim, on September 21, 2013 (six days before the murder); that the defendant’s wife
told him, by September 24 or 25, 2013 (at least two to three days before the murder), that the
victim had stopped her while she was driving and raped her; and that the defendant and his wife
made a police report about the rape during the week before the victim’s murder.
18
   We note that, herein, unlike in State v. Caminita, 411 So. 2d at 16 (wherein the only detriment
claimed by the defense was that the defendant’s hopes were raised as to a possible plea
agreement, then those hopes were dashed when the defendant was informed that the district
attorney had allegedly overruled his subordinate and repudiated the deal), the instant defendant
affirmatively provided the prosecution with evidence, in the form of witness testimony, which
gave the prosecution an advantage in its burden of proof to establish that the defendant was
guilty of a more severe crime than the evidence presented in this case showed the prosecution
was otherwise prepared to prove.
                                               23
advantage, the government remains free to withdraw from a plea agreement up to

the time the plea is entered.”) (emphasis added), and in State v. Louis, supra

(“Considerations of constitutional fairness generally come into play after the

formation of an agreement not to prosecute and generally involve the performance

of the defendant’s obligations under the agreement.”). See State v. Louis, 94-

0761 at p. 11, 645 So. 2d at 1150; State v. Caminita, 411 So. 2d at 16. Therefore,

we find no merit in the State’s argument on this issue.

Timeliness of Motion to Quash

       We find no error in the appellate court’s refusal to consider the argument

made by the State, re-urged in brief to this court, that the defendant’s motion to

quash was untimely filed (as filed under the dismissed manslaughter case number

26060-13) and not the subsequent second degree murder case number 17151-14).

The appellate court ruled that, pursuant to Rule 1-3 of the Uniform Rules of

Louisiana Courts of Appeal (“The Courts of Appeal will review only issues which

were submitted to the trial court . . . .”), since the State did not raise the issue in the

district court, it could not be considered on appeal. See State v. Karey, 15-0522 at

pp. 4-5, 180 So. 3d at 504. Although other preliminary matters were discussed in

open court on the day of the January 6, 2015 hearing, no objection was raised

about the timeliness of the motion to quash.19 Therefore, we find no merit in the

State’s argument on this issue.

                                       CONCLUSION

       We conclude that the appellate court erred in overturning the district court’s

factual determination that there was an agreement not to prosecute between the

19
   In fact, even though the State was aware that the motion to quash had been filed under
Fourteenth Judicial District Court Case No. 26060-13, rather than under No. 17151-14, prior to
the district court hearing on the motion, as evidenced by the filing of its opposition to the motion
to quash also under No. 26060-13, as well as by its passing remark in a separate opposition to an
application for writ of habeas corpus (that “the State certainly does not agree that the filings
under the 26060-13 case are appropriate . . . .”), no objection or argument was presented to the
district court on the motion to quash on that basis.

                                                24
defendant and the prosecution in this case, since there were was evidence in the

record supporting the district court’s factual findings that the defense and the

prosecution had a common goal to obtain a manslaughter indictment from the

initial grand jury and that there was an “understanding” or agreement between the

parties that they would “live with” or be bound by the conclusion of that grand

jury. See State v. Thompson; State v. Wells; State v. Hunt; supra. Further,

because the defendant performed under the agreement, providing witnesses and

attorney work product, as well as waiving the spousal privilege as to his wife’s

testimony before the grand jury, the prosecution gained an unfair advantage and

could not thereafter withdraw from the agreement without a valid justification to

withdraw, pursuant to the principles of fundamental fairness set forth in State v.

Caminita and other jurisprudence cited. The prosecution did not prove it had a

valid justification to withdraw from its agreement not to prosecute during the

hearing on the motion to quash held in this case. Therefore, we conclude that,

since there was no factual or legal error in the district court ruling, the district court

did not abuse its discretion in granting the motion to quash the second degree

murder indictment, and the appellate court erred in reversing the district court

decision.

                                       DECREE

      For the reasons stated, the judgment of the appellate court is reversed, and

the district court judgment, granting the defendant’s motion to quash and

dismissing the second degree murder indictment, is reinstated. Further, the stay

order issued by this court on August 31, 2016 is hereby lifted.

APPELLATE COURT JUDGMENT REVERSED; DISTRICT COURT
JUDGMENT REINSTATED; STAY LIFTED.




                                           25
06/29/2017

                    SUPREME COURT OF LOUISIANA

                               No. 2016-K-0377

                           STATE OF LOUISIANA

                                   VERSUS

        WOODROW KAREY, JR., A/K/A WOODROW KAREY, II

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            THIRD CIRCUIT, PARISH OF CALCASIEU


Guidry, J., dissents for the reasons assigned by Justice Clark.
06/29/2017

                      SUPREME COURT OF LOUISIANA

                                 No. 2016-K-0377

                             STATE OF LOUISIANA

                                     VERSUS

         WOODROW KAREY, JR., A/K/A WOODROW KAREY, II

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF CALCASIEU


Clark, Justice, dissents and assigns reasons.

      I respectfully dissent from the majority opinion for the reasons that follow. I

do not see any rational basis in the record to support a finding that an agreement

existed between the prosecutor and the defense that both would be bound by the

charge returned by the first grand jury. The factual finding by the trial court to the

contrary was based in part on two errors: 1) that the State believed manslaughter to

be the appropriate charge and was only pursuing the second degree murder charge

to eradicate “family problems” in a “high profile” case. (Transcript pp. 126-127)

and 2) that the concurrence in State v. Tanner, 425 So. 2d 760 (La. 1983) expanded

the law regarding the enforcement of pre-trial agreements to those agreements that

do not affect fundamental constitutional rights.


      First, as the State points out, because there was a potential charge of second

degree murder, which is punishable by “life imprisonment without benefit[s]”, the

matter was required to be presented to a grand jury. See La. R.S. 14:30.1(B) and

La. Code Crim.P. art. 437. The repeated assertions by the prosecutors that they

agreed to fairly present the case to the grand jury, then, was nothing more than a

commitment by the State to do what the law requires it to do. The defendant’s

tendering of his witness list and a summary of the witnesses’ testimony in

exchange for the State’s agreement to fairly present the case to the grand jury does
not amount to any sort of bargain. Rather, the agreement, which included a fair

presentation of the defendant’s case, was a professional courtesy, at most, and a

simple adherence to the law, at a minimum. That the defendant inferred the State

would not only fairly present the case to the grand jury, but would also be bound

by the grand jury’s charge, does not prove the existence of any such agreement. It

only proves, perhaps, a hope or an unjustified expectation. A review of the record

does not evidence any meeting of the minds to relinquish the opportunity to seek a

more serious charge at a separate grand jury, which the law allows and no

purported agreement prevented. This finding is bolstered by the lack of a plea deal

or a written agreement not to prosecute.

      While implicit in my finding that there was no agreement in the first place, I

write additionally to expressly state I find no detrimental reliance, bad-faith

negotiation, or prosecutorial misconduct. Instead, I find this case fits within the

vast prosecutorial authority to charge offenses and fairly present the case to a grand

jury, even convening multiple grand juries if the circumstances so warrant.

      Second, the trial court committed legal error in relying on a concurring

opinion in Tanner, supra. The Tanner majority found a defendant must give up a

fundamental right as part of the bargain in order for the agreement to be binding.

The concurrence expanded beyond the fundamental right requirement to include

scenarios of “unfair disadvantage” and the disclosure of favorable information.

This “principle of judicial integrity[,]” while laudable, is not the law as expressed

by the Tanner majority or subsequent jurisprudence. Here, the defendant did not

relinquish his right against self-incrimination by testifying nor did he forfeit any

other fundamental right. Instead, he provided information that could have been

discoverable by the State. Indeed, the defendant’s wife was subpoenaed by the

State and had an obligation to appear regardless of what the defendant’s wishes


                                           2
were about her testifying. Thus, either under an abuse of discretion standard or a

de novo standard of review for legal errors, I would affirm the ruling of the court of

appeal, which reversed the trial court’s grant of the motion to quash.




                                          3
06/29/2017

                         SUPREME COURT OF LOUISIANA

                                       No. 2016-K-0377

                                 STATE OF LOUISIANA

                                            VERSUS

           WOODROW KAREY, JR. A/K/A WOODROW KAREY, II

         ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              THIRD CIRCUIT, PARISH OF CALCASIEU


CRICHTON, J., dissents and assigns reasons:

       I dissent. The plurality opinion finds an enforceable agreement based on

“evidence in the record upon which the district court could have ruled either that

there existed an agreement between the parties or that there was no agreement

between the parties.” State v. Karey, 2016-0377, slip. op., at 17. But because the

purported agreement at issue in this case was not reduced to writing,1 this left a

record revealing only loose chatter between the prosecutors and defense counsel.

With that record, I believe the plurality opinion ignores missing elements of an

enforceable agreement to abide by the first grand jury’s decision.

       Under these circumstances, I do not believe the feeble testimony of defense

counsel alone adequately supports the trial court’s finding of an enforceable


1
 “The party demanding performance of a contract has the burden of proving its existence.” State
v. Givens, 1999-3518, p. 15 (La. 1/17/01), 776 So. 2d 443, 455 (holding defendant did not prove
an enforceable agreement, only that there was some discussion of a plea bargain). Given the
defendant’s burden to prove the existence of the agreement, I find it bewildering that defense
counsel chose not to contemporaneously memorialize the alleged agreement in writing. I believe
a reasonable defense attorney would have, at the very least, issued an e-mail confirmation of any
supposed agreement.

In finding this to be an enforceable agreement, the plurality opinion, in my view, ignores what
could be a chilling effect on pre-trial discussions between district attorneys and defense
attorneys, which would be to the detriment of all parties in the criminal justice system.
Fortunately, as a plurality decision, its holding is on the more narrow grounds of the concurring
justice. See Marks v. United States, 430 U.S. 188, 193 (1977) (“When a fragmented Court
decides a case and no single rationale explaining the result enjoys the assent of five Justices, the
holding of the Court may be viewed as that position taken by those Members who concurred in
the judgments on the narrowest grounds.”) (internal quotations and citations omitted).
agreement, which requires a “meeting of the minds.” See Read v. Willwoods Cmty.,

2014-1475, p. 5 (La. 3/17/15), 165 So. 3d 883, 887; see also State v. Smith, 452 So.
2d 160 (La. 1984) (remanding for a hearing to determine whether there was “a

meeting of the minds between the defendant, the defense counsel, the prosecutor

and the trial judge” as to a plea bargain). For instance, the State did not need to go

before the grand jury to secure an indictment for manslaughter,2 so it would have

received no benefit from entering into such an agreement. Additionally, as part of

this alleged agreement, defense counsel provided the State with a witness list and

summaries of anticipated testimony, and facilitated the cooperation of the

defendant’s spouse. But most, if not all, of this information would be discoverable

in advance of trial. See La. C.Cr.P. art. 725.1(B)(1). That there does not appear to

be any rationale for the State to enter into such an agreement undermines the trial

court’s finding that there was an enforceable agreement.

       The plurality opinion also fails to identify any fundamental right purportedly

relinquished by this defendant, such as the privilege against self-incrimination.

Under State v. Tanner, 425 So. 2d 760 (La. 1983), even if there was an agreement

here, the State can withdraw from that agreement if the defendant has not

relinquished a fundamental right in reliance upon it. Id. at 763. (“When a district

attorney or assistant district attorney makes a good faith bargain with a person

accused of a crime and defendant, in reliance on that bargain, relinquishes such a

fundamental right as the privilege against self-incrimination, the state cannot

repudiate the bargain.”). In other words, under Tanner, if the defendant does not

relinquish a fundamental right, then this is not an enforceable agreement.



2
 Because second degree murder is punishable by life imprisonment at hard labor without benefit
of parole, probation, or suspension of sentence, La. R.S. 30.1(B), the State was required to go
before the grand jury. La. C.Cr.P. art. 437. An indictment for manslaughter, which carries a
punishment of hard labor for not more than forty years, La. R.S. 14:31, does not need to go
before the grand jury.

                                              2
      In sum, I would find the trial court abused its discretion in granting the

motion to quash, reinstate the second degree murder indictment, and remand for

further proceedings.




                                       3